Case 1:18-cv-03260-PKC-JO Document 56 Filed 09/27/19 Page 1 of 2 PageID #: 397
              COWAN,                   41 MADISON AVENUE
                                                                           Nancy E. Wolff
                                       NEW YORK, NY 10010                  (212) 974-7474
              DEBAETS,
                                       T: 212 974 7474
              ABRAHAMS &                                                   nwolff@cdas.com
                                       F: 212 974 8474

              SHEPPARD LLP             www.cdas.com




 September 27, 2019

 VIA ECF
 Hon. James Orenstein, U.S.M.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:    Michael Grecco Prods., Inc. v. Alamy Inc., Case No. 18 Civ. 03260 (PKC) (JO)

 Dear Judge Orenstein:

 This firm represents defendant Alamy Inc. (“Alamy Inc.”) in the above-captioned action. We
 write to advise the Court that, after having the opportunity to confer with our client about the
 issues discussed at the status conference on Monday, September 23, 2019, at 10:30 a.m. before
 Your Honor (the “Status Conference”), Alamy Inc. has agreed to consent to plaintiff Michael
 Grecco Productions, Inc.’s (“Plaintiff”) requested amendment of the Complaint without the need
 for briefing on the issue.1 The parties jointly respectfully request that the Court allow Plaintiff
 until October 10, 2019 to file the Amended Complaint,2 and that the Court suspend the current
 briefing schedule, which requires Plaintiff to file a letter motion to amend by September 30,
 2019, and requires Alamy Inc. to file a letter response by October 9, 2019.

 Additionally, in light of the proposed scheduling changes detailed above, the parties respectfully
 request that the next status conference, currently scheduled for October 25, 2019, at 11:30 a.m.,
 be adjourned to November 13, 2019, or the next available date that suits the Court. The parties
 have agreed to defer addressing any discovery disputes relating to the initial phase of discovery
 until the next status conference.

                                                         ***

 1
   Additionally, counsel for Alamy Inc. has agreed to accept service of the Amended Complaint on
 behalf of Alamy Ltd.
 2
   The parties have met and conferred to set intervening deadlines for addressing – hopefully without
 the need for intervention from the Court – the need to prepare a redacted, publicly available version
 of the Amended Complaint in light of the anticipated incorporation of certain information and
 documents produced by Alamy Inc. that have been designated as “Confidential” or “Attorneys’ Eyes
 Only,” as discussed at the Status Conference.
Case 1:18-cv-03260-PKC-JO Document 56 Filed 09/27/19 Page 2 of 2 PageID #: 398
                  COWAN,                    P AGE 2

                  DEBAETS,
                 ABRAHAMS &
                 SHEPPARD LLP



 We thank the Court for its time and attention to this matter.

 Respectfully submitted,

 /s/ Nancy E. Wolff

 Nancy E. Wolff

 cc:    All Counsel of Record (via ECF)
